UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                       )
COMPTEL                                                )
                                                       )
                 Plaintiff,                            )
                                                       )
        v.                                             )    Civil No. 06-1718 (RCL)
                                                       )
FEDERAL COMMUNICATIONS                                 )
COMMISSION                                             )
                                                       )
                Defendant.                             )
                                                       )


                                          MEMORANDUM OPINION

        This action concerns a Freedom of Information Act (“FOIA”) request by COMPTEL for

certain records held by the Federal Communications Commission (“FCC”). Before the Court are

plaintiff COMPTEL’s [52] and defendant FCC’s [53] Cross-Motions for Summary Judgment. 1

In general, COMPTEL seeks an order enjoining the FCC from withholding the records it

requested and compelling the FCC to produce unredacted versions of those records, and a

declaratory judgment that the FCC has violated the FOIA. The FCC seeks a judgment that it

conducted a reasonable search, produced all responsive documents, and properly withheld

information under statutory FOIA exemptions.


1
  COMPTEL submitted a Memorandum [52] of Points and Authorities in Support of Summary Judgment, ECF No.
52, but not a formal motion for summary judgment. However, given that defendant FCC filed an Opposition to the
Memorandum of Points and Authorities and COMPTEL filed a Reply, the Court deems the Memorandum a motion
for summary judgment. In addition to the parties’ cross motions, the Court considered the following filings, and
their attached exhibits: COMPTEL’s Statement [52-1] of Material Facts as to Which There Is No Genuine Dispute;
FCC’s Opposition [54] to Plaintiff’s Motion for Summary Judgment; COMPTEL’s Reply [56] to Defendant’s
Opposition to COMPTEL’s Motion for Summary Judgment; FCC’s Memorandum [53] of Points and Authorities in
Support of its Motion for Summary Judgment; FCC’s Statement [53-1] of Material Facts Not in Genuine Dispute
and the attached Supplemental Declaration of Judy Lancaster and Vaughn Index [53-2]; COMPTEL’s Opposition
[55] to Defendant’s Motion for Summary Judgment; FCC’s Reply [57] in Support of its Motion for Summary
Judgment; the FCC’s Notice [58] of Supplemental Release of Information; and COMPTEL’s Reply [59] to
Defendant’s Notice of Supplemental Release of Information.
       The Court cannot grant summary judgment to either party at this time. First, there is a

factual dispute as to whether the FCC conducted a search in response to COMPTEL’s most

recent FOIA request. More importantly, the FCC has not demonstrated that it conducted an

adequate search in response to that request. This alone precludes summary judgment for the

FCC. However, even if the FCC had demonstrated that it conducted an adequate search, the

agency has not provided sufficient detail regarding its justifications for withholding certain

information under various FOIA exemptions. As the D.C. Circuit has reiterated numerous times,

agencies cannot rely on “conclusory and generalized allegations of exemptions,” as it has done

here. Finally, in response to an administrative order, the FCC released additional responsive

information to COMPTEL after the pending motions for summary judgment were filed and ripe.

However, the FCC has not amended its submissions to the Court to account for this release and

the parties appear to disagree about whether the FCC has satisfied its obligations under the

administrative order. Because the Court cannot determine which information has now been

released and which withheld, it cannot evaluate the FCC’s remaining redactions.

       Although the FCC has not met its burden for summary judgment, the Court also lacks

sufficient information by which to grant summary judgment for COMPTEL. As is often the

practice with FOIA cases in which the record is not sufficiently developed, the Court will DENY

WITHOUT PREJUDICE the parties’ motions.              The FCC is directed to file an amended

declaration and Vaughn index to address the issues identified in this Opinion. Upon submission

of the revised declaration and index, the parties may re-file their cross-motions, as appropriate.

A separate Order consistent with this Opinion shall issue this date.




                                                 2
I.      BACKGROUND AND PROCEDURAL HISTORY

        COMPTEL is a non-profit trade association whose members are communications service

providers and their supplier partners. Pl.’s Mem. P. & A. in Supp. Summ. J. 1, ECF No. 52

[hereinafter Pl.’s Mem P. & A.]. COMPTEL first filed an electronic FOIA request with the FCC

in April 2005. Although COMPTEL has not provided the Court with a copy of the request, the

parties agree that it sought “all pleadings and correspondence” contained in File No. EB-04-IH-

0342, which was opened by the FCC Enforcement Bureau (“EB”) to investigate SBC

Communications, Inc., now AT&T. 2 Pl.’s Stmt. Mat. Facts ¶¶ 1–2, ECF No. 52-1 [hereinafter

Pl.’s SMF]; Def.’s Stmt. Mat. Facts in Opp’n to Pl.’s Stmt. Mat. Facts ¶¶ 1–2. In August 2004,

the SBC had voluntarily reported to the FCC that it may have violated the Commission’s rules in

connection with SBC’s receipt of universal service funds for Connecticut public schools under

the E-Rate, or Education-Rate program. Pl.’s SMF ¶ 2. As part of the EB’s subsequent

investigation, SBC provided the FCC with a variety of documents which included cost and

pricing data, billing and payment dates, and other information. Lancaster Suppl. Decl. ¶ 4, July

25, 2012, ECF No. 53-2. The FCC terminated its investigation in December 2004 upon issuing

an Order adopting a Consent Decree. Pl.’s SMF ¶ 3.

        After COMPTEL requested records of the investigation, SBC sought confidential

treatment, under FOIA Exemptions 4 and 7(C), of the materials it provided to the FCC. Pl.’s

SMF ¶ 4. The FCC then notified COMPTEL via email that it was reviewing about 3200 pages

of documents “potentially responsive” to the FOIA request. Id., Ex. 2.




2
 SBC merged with AT&T in November 2005. The Court and the parties alternatively refer to that corporate entity
as SBC or AT&T depending on the time period at issue.

                                                      3
        In August 2005, the FCC granted in part and denied in part COMPTEL’s FOIA request.

In response to SBC’s request for confidential treatment, the FCC agreed to withhold certain

information in SBC submissions pursuant to Exemption 4, including “costs and pricing data,

[SBC’s] billing and payment dates, and identifying information of SBC’s staff, contractors, and

the representatives of its contractors and customers.” Lancaster Suppl. Decl. ¶ 4. The FCC also

withheld the names of individuals identified in SBC’s submissions pursuant to Exemptions 6 and

7(C), and drafts of EB “pleadings and correspondence, and internal memoranda and emails

discussing the SBC investigation” pursuant to Exemption 5. Id. The FCC stated that it would

release any non-exempt documents to COMPTEL within ten days if AT&T failed to file an

application for review with the FCC’s Office of General Counsel. Pl’s SMF ¶ 9. Both AT&T

and COMPTEL timely filed applications for review. Lancaster Suppl. Decl. ¶ 4.

        The FCC failed to act on the applications for review within the 20-day statutory period, 5

U.S.C. § 552(a)(4)(G)(6)(A)(ii), and COMPTEL filed this action on October 5, 2006 to enjoin

the FCC from withholding the documents requested. Pl.’s SMF ¶ 11; Compl., ECF No. 1.

AT&T intervened and cross-motions for summary judgment were filed by all parties in February

2007. When the FCC argued that COMPTEL had waived its request for certain documents,

COMPTEL filed a second FOIA request on April 16, 2007 for all documents “referenced in the

Supplemental Declaration of Judy Lancaster [and] all correspondence with any third party

contained in FCC Case file no. EB-04-IH-0342.” See In the Matter of COMPTEL, 27 F.C.C.R.

7705, 2012 WL 2354823 (June 19, 2012). This 2007 FOIA request appears to be the only

request at issue in the pending cross-motions. At least in theory, though, it should have resulted

in a response that is at least co-extensive with a response to the 2005 request. 3


3
  The FCC asserts that the 2007 request is the subject of these cross-motions, Def.’s MSJ 5, and COMPTEL appears
to agree, focusing almost all of its arguments on 193 pages of documents provided in response to that request.

                                                       4
        Because the FCC administrative review process remained pending, Judge Kennedy, then

assigned to the case, denied without prejudice the parties’ cross-motions for summary judgment

and stayed the case until final agency action was completed. ECF No. 32; Minute Order, Mar. 5,

2008. The FCC later denied AT&T’s application for review, finding that Exemption 7(C) may

protect the personal privacy interests of individuals identified in law enforcement documents, but

not the privacy interests of corporations. Pl.’s SMF ¶ 17. AT&T appealed to the Third Circuit

which ruled for them. AT&T v. FCC, 582 F.3d 490 (3rd Cir. 2009). In March 2011, the

Supreme Court reversed, holding that Exemption 7(C) does not protect privacy interests of

corporations and that AT&T could not invoke the exemption to shield documents provided to

FCC during the investigation. FCC v. AT&T,131 S. Ct. 1177 (2011). When the FCC failed to

release documents to COMPTEL after this decision, COMPTEL filed, and the Court granted, a

motion to lift the stay in the instant litigation.

        The FCC has given varying estimates of the number of pages of material responsive to

COMPTEL’s FOIA request. While an early FCC email response to COMPTEL identified 3200

pages of “potentially responsive” documents, the FCC later significantly reduced this estimate.

At the time of the 2007 cross-motions for summary judgment, the FCC estimated that there were

approximately 508–544 pages of responsive documents, including 191–237 pages which the

FCC planned to withhold under Exemption 5.

        On June 3, 2011, the FCC sent COMPTEL 362 pages of redacted documents, which

appear to include all of the information for which Exemption 5 was not invoked, along with




However, COMPTEL also repeatedly refers to a statement made by the FCC in response to COMPTEL’s 2005
request that the FCC had identified 3200 pages of potentially responsive documents. Thus, the Court is unsure
whether COMPTEL continues to challenge the adequacy of the search conducted in response to the 2005 request.

                                                     5
fifteen pages of material that had been identified as protected by Exemption 5. 4 On November 1,

2011, the FCC released an additional 193 pages (65 documents), bringing the total to 555 pages

of material released. Redactions were made to these materials pursuant to Exemptions 4, 5, 6,

and 7(C). The present controversy relates to this November 2011 release of 193 pages.

        COMPTEL filed a second administrative application for review of the FCC’s redactions

to these documents on November 11, 2011. Pl.’s SMF ¶ 23. On June 19, 2012, the FCC issued

a Memorandum Opinion and Order denying in part and granting in part the application for

review. Specifically, it ordered EB to provide the names of certain SBC and FCC staff that had

been publicly identified and thus had been redacted in error under Exemptions 6 and 7(C).

        The instant cross-motions for summary judgment were filed in July 2012. The FCC did

not release the additional information required by the June 2012 Order until the cross-motions

were pending and ripe for review. Def.’s Notice Suppl. Release Info., ECF No. 58. COMPTEL

replied to that supplemental release, asserting that the FCC had (strangely) included new

redactions of information previously released and that it did not appear to have released

information the Order required to be provided. Pl.’s Reply to Def.’s Notice Suppl. Release Info.,

ECF No. 59 [hereinafter Pl.’s Reply to Release].                The FCC has not filed a supplemental

declaration or revised Vaughn index to account for the latest release of information.




4
  COMPTEL states that the documents include “the publicly available plea agreements and FCC decision described
in . . . Paragraph 3 of [Ms. Lancaster’s] Supplemental Declaration” (an estimated 64 pages); a two-page email
between FCC staff; a four-page email chain; and the documents “described in Paragraphs 4 and 5 of Ms. Lancaster’s
Supplemental Declaration.” Pl.’s SMF ¶ 19. However, this would amount to all 538 pages identified in the
Supplemental Declaration. The Court assumes, therefore, that all 347 pages of non-Exemption 5 material was
provided, along with the six additional pages specifically cited by COMPTEL, and an additional, unidentified nine
pages of material protected by Exemption 5.

                                                       6
II.    LEGAL STANDARD

       A.      FOIA Generally

       The Freedom of Information Act, 5 U.S.C. § 552, requires federal agencies to make

certain records publicly available. FOIA requires that agencies, upon request, “make the records

promptly available to any person.” Id. § 552(a)(3)(A). The Agency shall determine within

twenty business days of receipt whether to comply with a request and shall immediately notify

the requester of its determination and reasons therefore. Id. § 552(a)(6)(A). However, failure to

meet the time limit is not a basis for denying an agency summary judgment. See Tijerina v.

Walters, 821 F.2d 789, 799 (D.C. Cir. 1987).

       FOIA provides nine exemptions from the disclosure requirement which are to be

“narrowly construed.” FBI v. Abramson, 456 U.S. 615, 630 (1982). Four of these, Exemptions

4, 5, 6, and 7(C), are relevant to this case and described in greater detail below.

       Should an agency deny a FOIA request, in whole or in part, the agency must “make a

reasonable effort” to estimate and provide to the requester “the volume of any requested matter

the provision of which is denied . . . .” 5 U.S.C. § 552(a)(6)(F). Additionally, to the extent an

exemption is invoked, any “reasonably segregable portion of a record shall be provided” after

deletion of the exempt portions. Id. § 552(b). The “amount of information deleted, and the

exemption under which the deletion is made, shall be indicated on the released portion of the

record . . . .” Id. In FOIA litigation, district courts must consider segregability sua sponte even

when the parties have not raised such claims. Trans–Pac. Policing Agreement v. Customs Serv.,

177 F.3d 1022, 1028 (D.C. Cir. 1999).




                                                  7
       B.      Summary Judgment and FOIA

       Summary judgment should be granted when “the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(c); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). FOIA

cases are typically and appropriately decided on motions for summary judgment. Brayton v.

Office of the U.S. Trade Representative, 641 F.3d 521, 527 (D.C. Cir. 2011).

       By statute, the agency bears the burden in litigation to justify withholding any records.

5 U.S.C. § 552(a)(4). This is in part because of the “strong presumption in favor of disclosure,”

Dep’t. of State v. Ray, 502 U.S. 164, 173 (1991), and because FOIA requesters face an

information asymmetry given that the agency possesses the requested information and decides

whether it should be withheld or disclosed. See Judicial Watch, Inc. v. FDA, 449 F.3d 141, 145–

46 (D.C. Cir. 2006). Thus, even where the requester has moved for summary judgment, the

Government “‘ultimately [has] the onus of proving that the [documents] are exempt from

disclosure.’” Pub. Citizen Health Research Grp. v. FDA, 185 F.3d 898, 904–05 (D.C. Cir. 1999)

(quoting Nat’l Ass’n of Gov’t Emps. v. Campbell, 593 F.2d 1023, 1027 (D.C. Cir. 1978)).

       To satisfy its burden to show the applicability of an exemption, an agency may rely on

detailed affidavits, declarations, a Vaughn index, in camera review, or a combination of these

tools. A Vaughn index in combination with agency declarations is the typical way agencies

provide courts with the information required.        A Vaughn index correlates each withheld

document, or portion thereof, with a particular FOIA exemption and the justification for

nondisclosure. Vaughn v. Rosen, 484 F.2d 820, 827 (D.C. Cir. 1973). While agency affidavits



                                                 8
are accorded a presumption of good faith, SafeCard Servs., Inc. v. SEC, 926 F.2d 1197, 1200

(D.C. Cir. 1991), they must “‘provide a relatively detailed justification, specifically identifying

the reasons why a particular exemption is relevant and correlating those claims with the

particular part of a withheld document to which they apply.’” Judicial Watch v. FDA, 449 F.3d

at 146 (citation omitted)); see also EPA v. Mink, 410 U.S. 73, 86 (1973). The agency should

“disclose as much information as possible without thwarting the exemption’s purpose.” Hall v.

Dep’t of Justice, 552 F. Supp. 2d 23, 27 (D.D.C. 2008) (quoting King v. Dep’t of Justice, 830

F.2d 210, 224 (D.C. Cir. 1987)). Again, “‘conclusory and generalized allegations of exemptions’

are unacceptable.” Morley v. CIA, 508 F.3d 1108, 1115 (D.C. Cir. 2007) (citations omitted); see

also Vaughn, 484 F.2d at 826.

III.     DISCUSSION

         A.       Jurisdiction

         This Court has jurisdiction to decide the pending cross-motions. The U.S. District Court

for the District of Columbia has jurisdiction to “enjoin the agency from withholding agency

records and to order the production of any agency records improperly withheld.” 5 U.S.C. §

552(a)(4)(B). District courts are to examine FOIA matters de novo. Id. 5

         B.       Adequacy of FCC’s Search

         COMPTEL states that it “has not challenged the reasonableness of the FCC’s search,”

only the “adequacy of its production,” and does not specifically allege bad faith by the FCC.

5
  FOIA requires exhaustion of administrative remedies before a requester may bring suit. Spannaus v. U.S. Dep’t. of
Justice, 824 F.2d 52, 58 (D.C. Cir. 1987). While this is a jurisprudential, rather than jurisdictional, requirement, it
“precludes judicial review if the purposes of exhaustion and the particular administrative scheme support such a
bar.” Hidalgo v. FBI, 344 F.3d 1256, 1259 (D.C. Cir. 2003) (internal quotation marks omitted)). Here, the
defendant does not suggest, nor does it appear, that COMPTEL failed to exhaust administrative remedies. The FCC
did not comply with statutory response time limits and COMPTEL thus “constructively” exhausted administrative
remedies with respect to its 2005 request. See 5 U.S.C. § 552(a)(6)(C). Additionally, though COMPTEL filed a
second FOIA request in 2007, to the extent it needed to exhaust administrative remedies with respect to that request,
it did so constructively when the FCC again did not meet statutory time limits.

                                                          9
Pl.’s Reply to Def.’s Opp’n to Pl.’s MSJ 2, ECF No. 56 [hereinafter Pl.’s Reply]. Nevertheless,

COMPTEL suggests the FCC may have withheld documents and seeks an order compelling the

FCC to “disclose the total volume of documents responsive to COMPTEL’s FOIA request . . .

including the other 2600 to 2700 pages identified as potentially responsive” in a 2005 email.

Pl.’s Mem P. & A. 37. Although COMPTEL disclaims an intent to challenge the adequacy of

the FCC’s search, the Court must consider the issue to decide the FCC’s motion for summary

judgment. See Def.’s Mem. P. & A. Supp. Summ. J. 1, 10, ECF No. 53 [hereinafter Def.’s Mem.

P. & A.] (seeking judgment as a matter of law that FCC conducted a reasonable search).

       “To prevail on summary judgment . . . the defending ‘agency must show beyond material

doubt . . . that it has conducted a search reasonably calculated to uncover all relevant

documents.’” Morley, 508 F.3d at 1114 (quoting Weisberg v. U.S. Dep’t of Justice, 705 F.2d

1344, 1351 (D.C. Cir. 1983)). The adequacy of an agency’s search is measured by a case-by-

case standard of reasonableness that examines the method of the search, not whether additional

responsive documents might exist. Truitt v. Dep’t of State, 897 F.2d 540, 542 (D.C. Cir. 1990);

Steinberg v. United States Dep’t of Justice, 23 F.3d 548, 551 (D.C. Cir. 1994). Agency affidavits

may be submitted by an official who coordinated, or has personal knowledge of, the search, and

need not be from each individual who participated in the search. See SafeCard Servs., 926 F.2d

at 1200. However, summary judgment is improper where “agency affidavits . . . do not denote

which files were searched, or by whom, do not reflect any systematic approach to document

location, and do not provide information specific enough to enable [the requester] to challenge

the procedures utilized.” Weisberg v. Dep’t. of Justice, 627 F.2d 365, 371 (D.C. Cir. 1980).

       The history of this case makes it difficult for the Court to address the adequacy of the

FCC’s search.     First, the present cross-motions for summary judgment relate only to



                                               10
COMPTEL’s 2007 FOIA request which requested all documents “referenced in the

Supplemental Declaration of Judy Lancaster” submitted with the FCC’s earlier motion for

summary judgment, as well as “all correspondence with any third party contained in FCC Case

file no. EB-04-IH-0342.” See In the Matter of COMPTEL, 27 F.C.C.R. 7705. 6 Thus, assuming

that the search in response to the 2005 request was adequate and that Ms. Lancaster’s

supplemental declaration listed all responsive documents, the 2007 request should result in the

disclosure of at least as much information as the 2005 request, if not more given COMPTEL’s

additional request for “all correspondence with any third party.”

        However, there remains a possible dispute of fact as to whether, “[i]n response to the

2007 FOIA request, . . . Commission staff searched the Commission’s files and staff e-mails for

documents responsive to the request.” Compare Def.’s SMF ¶ 11 (making this assertion) and

Lancaster Suppl. Decl., July 25, 2012 (same), with Pl.’s Stmt. Mat. Facts in Opp’n to Def.’s

Stmt. Mat. Facts 2, ECF No. 55-1 [hereinafter Pl.’s SMF in Opp’n] (disputing the assertion).

COMPTEL disputes that the Commission conducted a search, asserting that “all of the

documents responsive to COMPTEL’s 2007 FOIA request were identified in the Declaration and

Supplemental Declaration of Judy Lancaster filed with this Court on February 12, 2007 and

April 13, 2011.” Pl.’s SMF in Opp’n 2. 7 Whether this is a genuine dispute of fact need not be

resolved here because it is not just the fact that a search occurred, but also the adequacy of the



6
 COMPTEL characterizes the 2007 request as being only for documents “already identified in Ms. Lancaster’s
Supplemental Declaration” Pl.’s SMF ¶ 15, though the request seems to have been somewhat broader.”
7
 Despite COMPTEL’s opposition, the FCC asserts that the statement is not in genuine dispute. First, it argues that
COMPTEL has not identified any contradictory evidence to show that the FCC did not complete a search. The
Court notes however that, as with all other FOIA plaintiffs, there is an information asymmetry that inhibits
COMPTEL from offering evidence regarding whether the FCC actually conducted a search. Second, the FCC
argues that Judy Lancaster’s prior declarations (which were given before the FCC even received the 2007 request)
support its contention that it conducted a search in response to the 2007 request. This is not possible since those
declarations were executed before the 2007 request. However, Ms. Lancaster’s most recent declaration does lend
some support to the FCC’s contention.

                                                        11
search, that is required for summary judgment. The Court finds the FCC’s declaration to be

insufficient to demonstrate the adequacy of its search as well.

       The most recent Lancaster declaration describes the FCC’s search in two sentences,

stating that the FCC “searched the Commission’s files and staff e-mails for documents

responsive to the request” and that staff “reviewed each document[,] . . . discarded non-

responsive documents, and marked each responsive document for redaction.” Lancaster Supp.

Decl. ¶ 5. The FCC provides no additional information about the search method used, the files

reviewed, or the identity of the parties conducting the search. In fact, Ms. Lancaster does not

state whether she was involved in or otherwise has personal knowledge of the search, saying

only that she has been an EB attorney since 1999. Moreover, the FCC’s most recent release of

information casts doubt on the adequacy of its search. Specifically, COMPTEL points out that

previously redacted email headers have now been disclosed on all emails released by the FCC.

Pl.’s Reply to Release 10. Those headers reveal that all of the released emails came from the

email account of David Janas despite the fact that numerous FCC employees appear to have been

involved in the SBC investigation. Id. Thus, unless David Janas was a party to every email

chain involving the SBC investigation, searching for emails only from his account would not

result in an adequate search.

       For the foregoing reasons, the Court cannot grant summary judgment for the FCC

because it cannot find, based on the evidence before it, that the FCC has conducted an adequate

search. However, because COMPTEL has not challenged the adequacy of the FCC’s search, the

Court also cannot grant summary judgment for COMPTEL on this point. Instead, the FCC will

be required to submit a revised declaration which more fully describes its search. While the

Court could conclude its analysis here, the Court now also addresses the FCC’s invocation of



                                                12
FOIA exemptions. Assuming the FCC can demonstrate the adequacy of its search, its current

Vaughn index and declaration would be inadequate to demonstrate that the agency has properly

invoked FOIA exemptions to withhold redacted information.

       C.      Adequacy of Vaughn Index and Invocation of Exemptions

       The FCC’s Vaughn index and declaration are insufficient for several reasons.

       First, as outlined below, they rely on conclusory assertions to justify withholding

information under the FOIA exemptions.

       Second, while the FCC states that “all reasonably segregable, non-exemption information

. . . [was] provided to the Requester,” Lancaster Suppl. Decl. ¶ 5, this is insufficient to meet the

FCC’s burden with respect to FOIA segregability requirements. The Vaughn index should

indicate, with respect to each document, that any reasonably segregable information has been

released. Krikorian v. Dep’t of State, 984 F.2d 461, 467 (D.C. Cir. 1993). As the FCC’s Vaughn

index stands now, the Court cannot even tell whether the entire contents of a given document

have been redacted or whether only portions have been withheld.

       Third, the FCC has not amended its Vaughn index to account for information it released

to COMPTEL after the motions for summary judgment were ripe. As a result, the Court cannot

determine what information remains redacted.

               1.      Exemption 4

       The FCC invokes Exemption 4 to redact information from 17 documents. Specifically, it

seeks to redact the names and/or phone numbers of SBC staff and contractors, which it

categorizes as “competitively sensitive” (Documents 13–15, 19, 26, 31, 33, 40–44, and 64);

“competitively sensitive information regarding settlement negotiations” (Documents 14–15, 20,




                                                13
26); “confidential settlement information”; and SBC’s “competitively sensitive financial

information” (Documents 27, 31, 34, 42–44).

         FOIA Exemption 4 protects from disclosure “trade secrets and commercial or financial

information obtained from a person and privileged or confidential.” 5 U.S.C. § 552(b)(4).

Because the FCC has not asserted that any redacted information contains trade secrets, the Court

only addresses the test for “commercial or financial” information. Such information is exempt

only if it is (1) commercial or financial, (2) obtained from a person, and (3) privileged or

confidential. Pub. Citizen Health Research Grp. v. FDA, 704 F.2d 1280, 1290 (D.C. Cir. 1983).

         The terms “commercial” or “financial” in Exemption 4 “are to be given their ‘ordinary

meanings’ . . .” and are construed broadly. Nat’l Ass’n of Home Builders v. Norton, 309 F.3d 26,

38 (D.C. Cir. 2002) (quoting Pub. Citizen Health Research Grp. v. FDA, 704 F.2d at 1290

(citations omitted)). Commercial information need not be limited to information that “reveal[s]

basic commercial operations,” but may include any information in which the submitter has a

“commercial interest,” see Pub. Citizen Health Research Grp. v. FDA, 704 F.2d at 1290

(citations omitted), such as business sales statistics, research data, overhead and operating costs,

and financial conditions, see Landfair v. U.S. Dep’t of Army, 645 F. Supp. 325, 327 (D.D.C.

1986).    Although defined broadly, courts have rejected Exemption 4 protection for some

information. See, e.g., Chi. Tribune v. FAA, 1998 WL 242611, at *2–3 (N.D. Ill. May 7, 1998).

         Information may be “obtained from a person” if provided by individuals, corporations, or

numerous other entities, but not if it was generated by the federal government. See Bd. of Trade

v. CFTC, 627 F.2d 392, 404 (D.C. Cir 1980). However, government-prepared records may be

protected if they summarize information obtained from another person. See, e.g., Gulf & W.

Indus. v. United States, 615 F.2d 527, 529–30 (D.C. Cir. 1979).



                                                14
        Finally, if commercial or financial information was obtained from a person, it must be

privileged or confidential to be protected by Exemption 4. The test for confidentiality turns on

whether the information was submitted to the agency voluntarily or involuntarily. Voluntarily

submitted commercial or financial information is confidential “if it is of a kind that would

customarily not be released to the public by the person from whom it was obtained.” Critical

Mass Energy Project v. Nuclear Regulatory Comm’n, 975 F.2d 871, 879 (D.C. Cir. 1992). On

the other hand, involuntarily submitted information is confidential if disclosure is likely either

“(1) to impair the Government’s ability to obtain necessary information in the future; or (2) to

cause substantial harm to the competitive position of the person from whom the information was

obtained.” Nat’l Parks and Conservation Ass’n v. Morton, 498 F.2d 765, 770 (D.C. Cir. 1974).

                          a.       Names and Contact Information of SBC/AT&T Employees and
                                   Contractors
        The FCC invokes Exemption 4 to redact the names and/or phone numbers of SBC staff

and contractors in Documents 13–15, 19, 26, 31, 33, 40–44, and 64. 8 COMPTEL argues that in

some cases the FCC has improperly invoked Exemption 4. 9 Though it does not explain exactly

why the redactions fail, it seems to imply that names do not meet the definition of “commercial

or financial information.” See Pl.’s Mem P. & A. 18, 30–31; Pl.’s Reply 10.                       Mysteriously,

COMPTEL also states that it “has no objection to the redaction of the AT&T employee’s contact

information,” 10 Pl.’s Mem. P. & A. 31, or to the redaction of the names of SBC contractors. Pl.’s

Reply 9. As the Court interprets these possibly conflicting statements, COMPTEL objects only

8
  According to its Vaughn index, the FCC also protects the names of SBC staff and contractors pursuant to
Exemption 5 (Document 13), Exemption 6 (Document 31, 33, 40–44, and 64) and Exemption 7(C) (Documents 13–
15, 33–34, 40–44, 64). Because of a lack of detail in the Vaughn index, the Court presumes, but cannot be sure that
the same names are redacted under all of the exemptions. The FCC should clarify this in its amended filing.
9
  COMPTEL states that the FCC has improperly deleted “the names of authors, addresses, [and] ‘contacts’ or
senders of faxes to the Commission.” Pl.’s Mem P. & A. 18 (citing Documents 14–15, 19, 41–42, 64, and 65).
10
  COMPTEL makes this statement in the context of redactions made to Document 13 though it presumably would
not object to the redaction of AT&T or SBC employee contact information in other documents either.

                                                        15
to the redaction of the names of SBC staff and not to the redaction of their contact information or

to the redaction of the names or contact information of SBC contractors.

        The FCC has not met its burden to show that names and contact information should be

exempt as confidential commercial or financial information. Names clearly are not financial

information and thus the FCC must consider them to be commercial in nature. While the Court

assumes corporations can have a commercial interest in the names of certain staff, it is not a

certainty that a corporation would have a commercial interest in the names of every one of its

employees. Thus, the FCC must state why this information is commercial in nature.

        Further, the FCC has not alleged that the information was “obtained from a person.” For

example, the name of an SBC staffer in an email sent from FCC staff to SBC staff would not

likely constitute information “obtained from a person.”

        In any case, the FCC likewise has not shown that the information is confidential.

Although the FCC asserts that SBC submitted information to FCC voluntarily, there is some

indication to the contrary. 11 Because of the distinction between the tests for voluntarily versus

involuntarily submitted information, the FCC must disclose to the Court whether any

information redacted was involuntarily submitted. If voluntarily provided, the FCC must then

show that the information is “of a kind that would customarily not be released to the public by

the person from whom it was obtained.” If involuntarily provided, the FCC must show that

disclosure would impair the Government’s ability to obtain necessary information in the future

or cause substantial competitive harm to AT&T.




11
   The FCC acknowledges that some information may have been submitted in the context of a law enforcement
investigation. It notes that its Letter of Inquiry “required SBC to submit internal documents to the Commission in
connection with the FCC’s investigation.” See Def.’s Mem. P. & A. 21 (emphasis added).

                                                       16
                       b.      Other Commercial and Financial Information

       The FCC also invokes Exemption 4 to redact “competitively sensitive information

regarding settlement negotiations” (Documents 14–15, 20, 26), “confidential settlement

information,” and SBC’s “competitively sensitive financial information” (Documents 27, 31, 34,

42–44).

       COMPTEL launches various challenges to these redactions. First, it argues that material

provided and exchanged in settlement negotiation emails between FCC staff and between the

FCC and SBC cannot be withheld under Exemption 4. COMPTEL seems to interpret the FCC’s

justifications for these redactions as proceeding solely from the fact that the information was

exchanged in settlement negotiations. Pl.’s Mem P. & A. 20. Second, it alleges that information

redacted from staff notes, draft letters of inquiry, and emails initiated by the FCC cannot be

protected under Exemption 4 because the information was not “obtained from a person.” Pl.’s

Mem P. & A. 19–20; Pl.’s Reply 10 (citing Documents 27, 31, 34, 42–44). Third, COMPTEL

seems to simply argue that the FCC has not met its burden to show that the information meets the

requirements of Exemption 4.

       As a preliminary matter, to the extent the FCC redacted information under Exemption 4

solely because it relates to settlement, the Court would reject such a justification. The FCC’s

rationale for its redactions is not entirely clear: its Vaughn index appears to attempt to fit the

redacted information into the traditional requirements of Exemption 4 by labeling it

“competitively sensitive,” yet its declaration often justifies redactions purely on the basis of its

relation to settlement negotiations. Compare Vaughn Index 12, ECF No. 53-2 (noting redaction

of “[c]ompetitively sensitive financial information”), with Lancaster Suppl. Decl. ¶¶ 21–22

(describing redacted documents as “prepared for settlement negotiations” and “discussing FCC



                                                17
and SBC settlement offers”). Moreover, the FCC states that “information exchanged within the

context of settlement negotiations may be properly withheld under Exemption (b)(4)” and that

“documents related to settlement discussions [are] not normally revealed to the public.” Def.’s

Mem. P. & A. 12. However, the case cited for the proposition that settlement discussion

information may be redacted appears to involve commercial or financial information that would

separately qualify for Exemption 4 protection. See id. (citing M/A-Com Info. Systems, Inc. v.

U.S. Dep’t of Health & Human Servs., 656 F. Supp. 691, 692 (D.D.C. 1986) (involving the

redaction of information regarding “certain accounting and other internal procedures” and noting

that the information was commercial in nature and obtained in confidence)).           Information

regarding settlement negotiations may only qualify for Exemption 4 protection if it is (1)

commercial or financial information; (2) obtained from a person; and (3) confidential.

       The Court disagrees with COMPTEL that information redacted from staff notes, draft

letters of inquiry, and emails cannot be protected under Exemption 4 because it was not

“obtained from a person.” As stated above, information originally obtained from an outside

source, but later included in agency documents, may be considered “obtained from a person.”

However, the FCC must state in its declarations or Vaughn index that the information was

originally obtained from SBC or another person.

       More broadly, the Court agrees with COMPTEL that the FCC has failed to meet its

burden to show that redacted information meets the requirements of Exemption 4. For example,

Ms. Lancaster’s declaration notes that information was redacted because it would “reveal

protected information,” a description that is clearly inadequate. See, e.g., Lancaster Suppl. Decl.

¶¶ 18–19, 21–24. While the Vaughn Index is somewhat more detailed, it too fails to provide

sufficient information.   By way of example, the index states that “competitively sensitive



                                                18
information regarding settlement negotiations” was redacted from an email chain between FCC

and SBC staff. Vaughn Index 7 (describing redactions from Document 14). These sorts of

conclusory assertions, without any additional description of the contents of the redacted

information or reasons for non-disclosure, are insufficient to show that Exemption 4 was

appropriately invoked. Not only do such assertions not demonstrate that the information was

“commercial or financial,” but in many cases the FCC has failed to even allege that the

information was confidential or “obtained from a person” (something that is particularly

important in documents drafted by FCC). These problems persist throughout the Vaughn Index.

       Again, it may be that the FCC has properly redacted information under Exemption 4.

However, the Court lacks sufficient information to make this determination.

               2.     Exemption 5

       The FCC invokes Exemption 5 to redact information from all documents except

Document 19. Vaughn Index. Exemption 5 shields from disclosure “inter-agency or intra-

agency memorandums or letters which would not be available by law to a party other than an

agency in litigation with the agency.” 5 U.S.C. § 552(b)(5). Exemption 5 “protects only those

memoranda which would not normally be discoverable in civil litigation against an agency.”

Ryan v. Dep’t of Justice, 617 F.2d 781, 790 (D.C. Cir. 1980) (emphasis added). Courts have

interpreted this to encompass traditional, civil discovery evidentiary privileges, including the

attorney–client privilege, the attorney work-product privilege, and the executive deliberative

process privilege. Taxation With Representation Fund v. IRS, 646 F.2d 666, 676 (D.C. Cir.

1981); see also Tax Analysts v. IRS, 294 F.3d 71, 76 (D.C. Cir. 2002).




                                               19
                          a.       FCC Has Not Demonstrated the Inter- or Intra-Agency Character
                                   of Some Redacted Documents

         As an initial matter, any information redacted pursuant to Exemption 5 must be either

inter- or intra-agency in nature. Qualifying records include those generated by agencies, but may

include opinions and recommendations of outside entities such as consultants if the outside entity

does not have its “own . . . interests in mind” and/or is not seeking “a government benefit at the

expense of other applicants . . . .” Dep’t of Interior v. Klamath Water Users Protective Ass’n,

532 U.S. 1, 9–11, 12 & n.4 (2001). 12

         COMPTEL argues that some records cannot qualify as intra- or inter-agency memoranda.

Specifically, it asserts that Exemption 5 cannot be used to shield communications with a non-

agency third party.        COMPTEL presumably refers to communications with SBC and the

Universal Service Administrative Company (USAC), an independent, not-for-profit corporation

under the oversight of FCC. 13

         The Court agrees that FCC has not met its burden to show that communications with

SBC or USAC should be considered inter- or intra-agency in nature. The Court doubts, and the

FCC has provided no evidence to the contrary, that communications with SBC could meet the

requirements for consultant corollary outlined by Klamath and other relevant cases. SBC was


12
  In Klamath, the Supreme Court denied Exemption 5 protection for communications between several Indian tribes
and the Department of the Interior because the tribes had “their own, albeit entirely legitimate, interests in mind”
and were “seeking a Government benefit at the expense of other applicants.” Klamath, 532 U.S. at 12 & n.4. Some
courts have invoked both factors identified by Klamath (self-interest and pursuit of government benefit) to
determine whether Exemption 5 applies to consultant submissions. See, e.g., Physicians Comm. for Responsible
Med. v. NIH, 326 F. Supp. 2d 19 (D.D.C. 2004); see also Guide to the Freedom of Information Act 361–62 (U.S.
Dep’t of Justice 2009) (referring to the “two-part test” articulated by Klamath). Others have looked principally to
the “degree of self-interest” of the outside entity. See, e.g., Ctr. for Int’l Envtl. Law v. Office of the U.S. Trade
Representative, 237 F. Supp. 2d 17, 27 (D.D.C. 2002); Judicial Watch v. Dep’t of the Army, 435 F. Supp. 2d 81, 92
n.6 (D.D.C. 2006) (noting that the description of the Klamath factors as a two-part test misstates the holding of
Klamath because the Supreme Court did not identify a two part test, but two factors that influenced its analysis”).
13
  See Vaughn Index (describing Documents 14, 15, 41, 42, 64 (which include emails between FCC staff and SBC
officials), Document 65 (an executed tolling agreement between FCC and SBC which appears to have been faxed to
or from SBC), and Documents 25, 30, 45 (emails between FCC staff and the staff of USAC)).

                                                        20
being investigated by the FCC and was not a disinterested third party providing advice to the

agency. While communications with USAC are more likely qualify as inter-agency in nature,

the FCC must explain why this would be the case.

       For those records that do qualify as inter- or intra-agency, the next step is to determine

whether they would be unavailable to a party other than an agency in litigation with the agency,

for example through a traditional privilege.

                      b.      Attorney–Client Privilege

       The FCC invokes Exemption 5 to protect information that it asserts would be protected

under the attorney–client privilege. Vaughn Index (invoking privilege for Documents 6–7, 10–

11, 14–15, 16, 22–24, 26–29, 47–49). That privilege protects “confidential communications

between an attorney and his client relating to a legal matter for which the client has sought

professional advice,” Mead Data Ctr., 566 F.2d at 252, and does not extend to facts provided by

an attorney that do not reflect client confidences, Brinton v. Dep’t of State, 636 F.2d 600, 603

(D.C. Cir. 1980). In general, an agency must demonstrate the confidentiality of communications

sought to be protected by Exemption 5 and the Court cannot assume confidentiality. Mead Data

Ctr., 566 F.2d at 254. Finally, the privilege is to be narrowly construed, Coastal States Gas

Corp. v. Dep’t of Energy, 617 F.2d 854, 862 (D.C. Cir. 1980), and “‘protects only those

disclosures necessary to obtain informed legal advice which might not have been made absent

the privilege.’” Id. (quoting Fisher v. United States, 425 U.S. 391, 403 (1976)).

       COMPTEL argues that the FCC has not shown “that the attorney–client privilege protects

any of the redacted materials because it has not shown that any of the documents contain

confidential information communicated to an attorney for the purpose of obtaining legal advice.”




                                                21
Pl.’s Reply 7. It reiterates that the agency bears the burden to establish confidentiality. Id.

(citing Coastal States, 617 F.2d at 863).

       The FCC has done nothing to show that material for which the attorney–client privilege

was invoked involved confidential communications or that it related to a legal matter for which

the client sought legal advice. Again, as the D.C. Circuit noted in Coastal States, conclusory

assertions of privilege will not suffice to carry the Government’s burden of proof in defending

FOIA cases. Coastal States, 617 F.2d at 861. The Circuit noted in that case,

       The parties have referred to these materials as the Government’s “Vaughn Index,”
       but we wish to make clear that this index is not what we had in mind in our
       decision in Vaughn . . . . A typical line from the index supplied in this case
       identifies who wrote the memorandum, to whom it was addressed, its date, [] a
       brief description of the memorandum [, and a] claim[ that the] document was
       “PD” (predecisional), “ATWP” (attorney work-product) . . . . Such an index is
       patently inadequate.

       Id.

       The index submitted by the FCC is quite similar to that rejected by the D.C. Circuit in

Coastal States in that it merely identifies who wrote the memorandum, includes a brief

description, and claims that it represents attorney–client material.

       In addition to not sufficiently supporting its assertions of confidentiality, the information

submitted by FCC sometimes suggests an absence of confidentiality. For example, the FCC

seeks to protect “attorney–client discussions” in an email chain between FCC staff and SBC

officials. However, information shared with outside entities would no longer be confidential.

See Mead Data Ctr., 566 F.2d at 255 (noting that a document setting forth the background and

negotiations with a publishing company may not reflect confidential communications given that

much of the information would also be known to the publishing company itself). While it is

possible that some of these discussions were in emails on which SBC officials had been



                                                 22
removed, the FCC does not provide the Court with sufficient information with which to

determine that.

                          c.       Attorney Work-Product Privilege

        The FCC has also invoked the attorney work-product privilege to redact information from

or fully withhold Documents 4–7, 10, 13–14, 17–18, 20–21, 24, 26–27, 28–29, 31, 34, 44, 47–

49, 50, and 51–64. The work-product privilege protects documents prepared in anticipation of

litigation by a party or its attorneys and applies to both deliberative materials such as mental

impressions, conclusions, opinions, and legal theories, and to factual materials prepared in

anticipation of litigation. See Hickman v. Taylor, 329 U.S. 495, 510 (1947); see also Fed. R.

Civ. P. 26(b)(3); Tax Analysts v. IRS, 117 F.3d 607, 620 (D.C. Cir. 1997). The privilege is not

limited to civil litigation but includes administrative proceedings as well. Schoenman v. FBI,

573 F. Supp. 2d 119, 143 (D.D.C. 2008). Attorney work product is exempt from mandatory

disclosure regardless of whether the litigation for which it was prepared has ended or was never

brought. FTC v. Grolier Inc., 462 U.S. 19, 28 (1983). The privilege also applies to settlement

discussions and work product prepared to avoid possible litigation. Cities Serv. Co. v. FTC, 627

F. Supp. 827, 832 (D.D.C. 1984).

        COMPTEL argues that the FCC has not met its burden to show that redacted materials

were attorney work product. 14 Many of the documents for which the privilege is invoked appear

to have been prepared by an attorney during the course of the investigation into SBC, or

immediately thereafter as the FCC contemplated additional enforcement actions.




14
  As an example, COMPTEL cites Document 30 as an example of an unreasonable invocation of the work-product
privilege because the FCC does not list the parties to the email. However, the Vaughn index does not appear to
assert attorney work-product privilege for this document, unless the reference to “legal analysis” is intended as a
reference to the work-product privilege.

                                                        23
       The Court notes that the requirements of the work-product doctrine are more easily met

than those for the attorney–client privilege. The FCC need only demonstrate that the materials

were prepared in anticipation of litigation and need not segregate deliberative from factual

material. However, the FCC must identify the nexus between the documents and any potential

litigation or settlement thereof. Again, the FCC relies on fairly conclusory assertions of the

privilege here.    See, e.g., Vaughn Index (describing redactions from Document 34 as

“[h]andwritten notes of Dave Janas, FCC staff attorney, containing deliberative process attorney

work product analysis of SBC invoices”); id. (describing redactions from Document 13 as

“[h]andwritten attorney work product note of Dave Janas, FCC staff attorney, containing SBC

staff contact information and statement memorializing a request from the person”); id.

(describing redactions from Document 14 as “an attorney work product analysis by Dave Janas,

FCC staff attorney, of SBC submissions . . . .”). While the Court assumes that the FCC can meet

its burden given the nature of the investigation and settlement discussions at issue, the FCC must

provide somewhat more detail in order for the Court to make this determination.

                      d.      Deliberative Process Privilege

       The deliberative process privilege encompasses “recommendations and deliberations

comprising part of a process by which governmental decisions and policies are formulated.”

Klamath, 532 U.S. at 8–9 (quoting NLRB v. Sears, Roebuck & Co., 421 U.S. 132, 150 (1975)

(internal quotation marks omitted)). The general purpose of the privilege is to “prevent injury to

the quality of agency decisions.” Sears, Roebuck, 421 U.S. at 151.

       The privilege protects agency documents that are both “predecisional and deliberative.”

Judicial Watch v. FDA, 449 F.3d at 151. A document is predecisional if “‘it was generated

before the adoption of an agency policy.’” Judicial Watch v. FDA, 449 F.3d at 151 (quoting



                                               24
Coastal States, 617 F.2d at 866). Materials do not lose their predecisional status once a final

decision is made. See Elec. Privacy Info. Ctr. v. DHS, 384 F. Supp. 2d 100, 112–13 (D.D.C.

2005) (“[I]t is the document’s role in the agency’s decision-making process that controls.”).

Additionally, records generated after adoption of a particular agency policy may still be

predecisional with respect to other nonfinal agency policies. See, e.g., Judicial Watch v. FDA,

449 F.3d at 152 (noting that documents dated after a drug’s approval could still be predecisional

with respect to other policies, including uses of the drug the agency had not approved).

       A document is “deliberative” if “‘it reflects the give-and-take of the consultative

process.’” Id. (quoting Coastal States Gas, 617 F.2d at 866). D.C. Circuit interpretations of this

requirement “have focused on whether disclosure of the requested material would tend to

‘discourage candid discussion within an agency.’” Petroleum Info. Corp. v. U.S. Dept. of

Interior, 976 F.2d 1429, 1434 (D.C. Cir. 1992). The first step in the inquiry into whether a

record was deliberative “‘is to examine the context in which the materials are used.’” Id. (citing

Wolfe v. Dep’t of Health & Human Servs., 839 F.2d 768, 774 (D.C. Cir. 1988)).               Non-

deliberative, factual portions of a document must segregated and disclosed. Petroleum Info.

Corp., 976 F.2d at 1434.

       COMPTEL opposes the FCC’s use of the deliberative process privilege for four reasons.

First, it believes the FCC has withheld certain materials pursuant to Exemption 5 solely because

they relate to settlement discussions and argues that there is “no federal settlement privilege.”

The Court is not certain that the FCC invokes a federal settlement privilege. Instead, it seems to

argue that the documents include predecisional, deliberative materials shielded under Exemption

5. See Def.’s Opp’n 14–15. Specifically, the FCC only asserts that documents “related to the

FCC’s evaluation of the merits of settling with SBC” would be exempt from disclosure. Id.



                                                25
(emphasis added). However, the FCC’s Vaughn index is not sufficiently detailed for the Court to

ensure that the documents meet both the predecisional and deliberativeness requirements, thus

the FCC will need to supplement its filings to address these requirements.

       Second, with respect to documents post-dating the consent decree for which the FCC has

invoked the deliberative process privilege, COMPTEL argues that the documents cannot be

considered “predecisional.”    See Pl.’s Mem P. & A. 24. It also argues that any documents

reflecting the FCC’s decision not to pursue other causes of action or reflecting resolution of an

issue must be produced because they are not predecisional. Id. at 26–27. The Court disagrees.

A document may post-date one decision but still be predecisional with respect to another

decision. However, again, the FCC has the burden to show the documents’ predecisional nature.

       Third, COMPTEL suggests that FCC may not have segregated non-deliberative, factual

materials. Pl.’s Mem P. & A. 34. In support, COMPTEL points to documents 47 through 49

which, it states, were redacted in their entirety.     However, the FCC invoked not only the

deliberative process privilege, but the attorney work-product privilege to protect material in these

documents.     “If a document is fully protected as work product, then segregability is not

required” because that privilege does not distinguish between factual and deliberative materials.

Judicial Watch, Inc. v. Dep’t of Justice, 432 F.3d 366, 371 (D.C. Cir. 2005). Nevertheless, the

agency must show that the document itself is fully protected as work product and then must state

that it considered whether non-protected material could be segregated. It has not done so.

       Finally, COMPTEL seems to argue generally that the FCC has not met its burden to show

that certain documents are deliberative. As the Court has already stated, it agrees that the FCC

has not provided sufficient detail with which to evaluate its claims of deliberative privilege. For

example, with respect to Document 20, the FCC notes that it has redacted “[a]ttorney–client,



                                                26
deliberative process e-mail containing attorney work product analysis of SBC investigation

evidence, recommendations regarding future actions and a request for approval of settlement

provision.” Vaughn Index 10. Not only does this label join three distinct privileges without

separately providing support for each, but it gives too little detail regarding the agency’s

justification for invoking the deliberative privilege. Similarly, the FCC describes the redactions

in Document 46 as “a deliberative process comment by FCC staff regarding a TR Daily story

about Sprint and the E-Rate program.” Finally, in at least one case, the redaction of a 3-page

email chain in Document 34, the FCC does not even identify which privilege has been invoked

to protect redacted information.

        In short, the FCC has not met its burden to show the applicability of Exemption 5. Bare

and conclusory assertions of the privilege are not sufficient.

                 3.       Exemption 6

        The FCC invokes Exemption 6 to redact the names and work contact information of

FCC, DOJ, USAC, and SBC staff. 15

        Since filing for summary judgment, the FCC has allegedly released the names of some

SBC/AT&T staff and one FCC staff-level employee to conform with the FCC’s Memorandum

Opinion and Order in In the Matter of Comptel. Def.’s Notice Suppl. Release Info. (citing

F.C.C. 12-64, 2012 WL 2354823, at *5 (June 19, 2012)). These appear to have originally been

redacted under Exemptions 6 and 7(C). The FCC’s Memorandum and Order held that the

redactions were erroneous because these employees had already been publicly connected with

the investigation. COMPTEL now disputes whether the FCC has released the information

15
  Specifically it redacts the names, office addresses and/or room numbers, telephone and fax numbers, email
addresses, website information, and employer name of FCC and/or DOJ staff (Documents 1–12, 14–20, 22–26, 28–
30, 32–50, 64–65); the names, email addresses, phone numbers, and office room numbers of USAC staff
(Documents 25, 30, 32–34, 45); and the names, email addresses, job titles and descriptions, office phone numbers,
and work departments of SBC staff (Documents 31, 33–34, 40–44, 64).

                                                       27
required by the FCC Memorandum and Order. See Pl.’s Reply to Release. The FCC has not

provided an amended Vaughn index by which the Court can evaluate these claims. The FCC

should revise its Vaughn index to provide the Court with this information.

       Because the Vaughn index and declaration are insufficient in other ways with respect to

Exemption 6, the Court outlines those deficiencies below so that the FCC may supplement its

filings and the parties may re-file for summary judgment.

       Exemption 6 protects from disclosure “personnel and medical files and similar files the

disclosure of which would constitute a clearly unwarranted invasion of personal privacy.”

5 U.S.C. § 552(b)(6). “Similar files” are interpreted broadly and are intended to cover “‘detailed

Government records on an individual which can be identified as applying to that individual.’”

U.S. Dep’t of State v. Wash. Post Co., 456 U.S. 595, 600, 602 (1982). “When disclosure of

information which applies to a particular individual is sought from Government records, courts

must determine whether release of the information would constitute a clearly unwarranted

invasion of that person’s privacy.” Wash. Post Co., 456 U.S. at 602.

       If a record constitutes a personnel, medical, or similar file, the court must determine if

disclosure “would constitute a clearly unwarranted invasion of personal privacy.” Wash Post.

Co. 456 U.S. at 598. “To establish that the release of information contained in government files

would result in a clearly unwarranted invasion of privacy, the court first asks whether disclosure

‘would compromise a substantial, as opposed to a de minimis, privacy interest,’” Nat’l Ass’n of

Home Builders, 309 F.3d at 33 (quoting Horner, 879 F.2d at 874), though that standard is “not

very demanding,” Multi Ag Media LLC v. USDA, 515 F.3d 1224, 1229–30 (D.C. Cir. 2008). If

there is more than a de minimis privacy interest, the court must then weigh the interest against

any public interest in disclosure. Horner, 879 F.2d at 874. The public interest in question is “the



                                                28
extent to which disclosure would serve the core purposes of the FOIA” by “contributing

significantly to public understanding of the operations or activities of the government.” U. S.

Dep’t of Def. v. Fed. Labor Relations Auth., 510 U.S. 487, 495 (1994) (internal quotation marks

omitted)).

       COMPTEL argues that the FCC has not met its burden to show that the disclosure of

names and other information would result in “clearly unwarranted invasion of personal privacy.”

Pl.’s Mem. P. & A. 14. With respect to government employees, it argues that their names are not

personal information in which they have a protected privacy interest, noting that their names and

duty stations are available to the public and that names, phone numbers, and email addresses of

FCC employees are available on the FCC’s website. Id. at 14–15.

       Because courts have broadly defined what constitutes a “similar” file under Exemption 4

to include information that applies to a particular individual, see supra, the documents referenced

are likely to constitute “similar files.”   However, any privacy interests at stake will vary

depending on the individuals identified. With respect to SBC employees, for example, the Court

assumes that there is likely more than a de minimis privacy interest in the employees’ names and

contact information.    This is particularly the case where the individuals may have been

responding to allegations of potential wrongdoing by their employer, SBC.

       However, it is less likely that employees of USAC, FCC, and DOJ would have

substantial privacy interests. A number of courts have considered the applicability of Exemption

6 to government employees though their treatment does not appear to be particularly uniform.

See, e.g., Aguirre v. SEC, 551 F. Supp. 2d 33, 54 (D.D.C. 2008) (“Correspondence does not

become personal solely because it identifies government employees.”); but see Lahr v. NTSB,

569 F.3d 964, 973–79 (9th Cir. 2009) (recognizing, in response to agency arguments, that FBI



                                                29
agents have an interest in keeping private their involvement in especially controversial events).

“[I]nformation that ‘merely identifies the names of government officials who authored

documents and received documents’ does not generally fall within Exemption 6.” Aguirre, 551

F. Supp. 2d at 53 (quoting VoteHemp, Inc. v. DEA, No. 02–cv–985 (RBW), slip op. at 12

(D.D.C. Oct. 15, 2004)). Furthermore, the names of FCC staff are available through a search

function on the FCC’s website that allows one to generate a list of all of the individuals who

work in EB along with their work telephone numbers and email addresses. The public nature of

this information weakens the FCC’s claim.            Nevertheless, the Court acknowledges that

government and USAC employees might have a more than de minimis privacy interest in

information that not only identifies them, but links them to work on a particular investigation.

       However, whatever hypothetical privacy interests the Court may imagine, the FCC has

not met its burden to show that Exemption 6 was appropriately invoked. The FCC suggests that

names, office addresses, job titles, work phone numbers, etc. are “personal and private

identifying information” in which “individuals have an expectation of privacy.” Def.’s Mem. P.

& A. 18–20. However, the FCC’s Vaughn index does nothing more than restate the law and its

declaration does not even address the redactions made pursuant to either Exemption 6 or

Exemption 7(C).     See, e.g., Vaughn Index 3 (describing redactions from Document 5 as

“personal and private Identifying information (names, name of employer) of FCC and DOJ

Gov’t staff”). While courts often uphold the redaction of personal identifying information under

Exemption 6, the agency must at least provide the Court with some basis for such an interest.

This is particularly the case with respect to USAC, FCC, and DOJ staff since these individuals

were engaged in performance of their official duties, not targets of any investigation, and may be

at less risk for embarrassment, harassment, or unwanted contacts, etc. While the Court can



                                                30
imagine situations in which a privacy interest might exist because of these individuals’ roles in

the FCC investigation, the FCC has not provided any such justification.

        On the other hand, COMPTEL has not asserted any public interest in disclosure of these

names. If the FCC shows a privacy interest in non-disclosure, COMPTEL cannot survive

summary judgment without identifying a public interest in disclosure. “[S]omething, even a

modest privacy interest, outweighs nothing every time.” Horner, 879 F.2d at 879.

        Finally, because the FCC has allegedly released the names of certain individuals that it

erroneously withheld, the Court has no way of knowing which names the agency plans to redact

at this time. The agency should submit a revised Vaughn index to reflect the most recent release

of information along with any asserted privacy interests.

                 4.      Exemption 7(C)

        The FCC invokes Exemption 7(C) to protect names and contact information of SBC,

USAC, and FCC staff and FCC interns and other individuals in “law enforcement documents.” 16

        Exemption 7(C) protects from disclosure “records or information compiled for law

enforcement purposes, but only to the extent that the production of such law enforcement records

or information . . . could reasonably be expected to constitute an unwarranted invasion of

personal privacy.” 5 U.S.C. § 552(7)(C).

        Records compiled for law enforcement purposes may relate to either criminal or civil

matters. Rural Hous. Alliance v. USDA, 498 F.2d 73, 81 & n.46 (D.C. Cir. 1974). A “law

enforcement purpose exists where there is a rational nexus between the compiled document and a

law enforcement duty of the agency and where there is a connection between an individual or


16
  Specifically, the FCC redacts the names, work departments, work phone numbers, email addresses, and employer
names of SBC staff (Document 13–15, 33–34, 40–44, 64); the names and email addresses of USAC staff members
(Document 25, 30–32, 34, 45); the names and email address of FCC staff and interns (Document 32); and the names
and email addresses of “individuals” in “law enforcement documents” (Documents 19–20).

                                                      31
incident and a possible . . . violation of federal law.” Judicial Watch, Inc. v. U.S. Dep’t of

Commerce, 337 F. Supp. 2d 146, 179 (D.D.C. 2004) (internal quotation marks omitted)).

Agencies with both law enforcement and non-law enforcement functions (“mixed-function”

agencies) must satisfy a higher standard to show that records involve law enforcement. Pratt v.

Webster, 673 F.2d 408, 418 (D.C. Cir. 1982).

        Once records or information are shown to have been compiled for law enforcement,

courts perform a balancing test similar to, those less demanding than, that for Exemption 6. See

Computer Prof’ls for Soc. Responsibility v. U.S. Secret Serv., 72 F.3d 897, 904 (D.C. Cir. 1996).

Unlike the Exemption 6 requirement that disclosure “would” constitute a “clearly unwarranted”

invasion of privacy, Exemption 7(C) only requires that disclosure “could reasonably be expected

to” constitute an “unwarranted” invasion of privacy. See Martin v. Dep’t of Justice, 488 F.3d

446, 456–57 (D.C. Cir. 2007). Thus, “privacy interests are particularly difficult to overcome

when law enforcement information about third parties is implicated.” Id. at 457.

        COMPTEL does not generally dispute that the documents for which Exemption 7(C) is

invoked were compiled for law enforcement purposes. However, it argues that the names of

FCC and DOJ staff who worked on the SBC investigation and the names of AT&T counsel who

authored or received copies of correspondence related to the investigation were not compiled for

law enforcement purposes. Pl.’s Mem. P. & A. 17.; Pl.’s Reply 11. 17

        There are two problems with this argument. First, the FCC does not appear to invoke

Exemption 7(C) to protect the names of any DOJ staff. In fact, Exemption 7(C) is invoked in

only one document to justify redaction of the names of FCC staff and interns. Additionally, the

Court cannot confirm whether FCC redacted the names of AT&T counsel under Exemption 7(C).

17
  The Court cannot confirm that the names of AT&T counsel were redacted by the FCC. COMPTEL does not point
the Court to a particular document number or assertion in the FCC Declaration or Vaughn index.

                                                   32
       Second, COMPTEL misconstrues the inquiry into whether names may be redacted under

Exemption 7(C). While the names at issue may not have been compiled for law enforcement

purposes, if they are contained in records compiled for law enforcement purposes they may be

redacted. See, e.g., United Am. Fin., Inc. v. Potter, 667 F. Supp. 2d 49, 59-60 (D.D.C. 2009)

(considering whether names of OIG employees in OIG emails could be redacted and concluding

that the emails fall within FOIA’s law enforcement purposes requirement).

       COMPTEL only requested documents related to the investigation of SBC’s possible

violations of federal law. See Pl.’s SMF ¶ 2 (describing the request for documents related to

possible violations by SBC of the Commission’s rules). Courts have previously upheld treatment

of FCC investigatory files as law enforcement records. See, e.g., Kay v. FCC, 867 F. Supp. 11

(D.D.C. 1994). Here, the documents all appear include a connection between a particular entity

or incident and a possible violation of federal law. Thus, all of the documents for which

Exemption 7(C) protection was sought appear to have been compiled for law enforcement.

       Nevertheless, COMPTEL argues, and the Court agrees, that the FCC has not shown that

disclosure of the redacted information could reasonably be expected to result in an unwarranted

invasion of privacy for all individuals involved. While the FCC is correct that courts often

uphold the redaction of the names of individuals identified in law enforcement records, including

the names of government employees, the FCC must do more than simply assert that these

individuals “have a clear expectation of privacy,” Def.’s Mem. P. & A. 22. For example, courts

have upheld the redaction of the names of government employees performing their official duties

when the disclosure of their names might results in harassment, intimidation, or attempts to

unduly influence, or obtain information about, the employees’ work. In Concepcion v. FBI, 606

F. Supp. 2d 14 (D.D.C. 2009), the court upheld redaction of the names of FBI Special Agents



                                               33
because, if their “identities were disclosed, they may be subjected to ‘unnecessary, unofficial

questioning regarding this and/or other investigations, whether or not they are currently

employed by the FBI.’ In addition, ‘publicity associated with the release of [a Special Agent’s]

identity in connection with a particular law enforcement investigation could rekindle animosity

toward that [Special Agent]’ on the part of persons targeted or otherwise affected by law

enforcement action involving the agent.” Concepcion, 606 F. Supp. 2d at 38 (quoting agency’s

declaration). The court also upheld the redaction of the names of support personnel because they

“‘were, and possibly are, in positions to access information regarding official law enforcement

investigations,’ [and] ‘could become targets of harassing inquiries for unauthorized access to

investigations if their identities were released.’” Id. (quoting agency’s declaration). However,

the court relied on the sworn declarations provided by the agency identifying these privacy

concerns.   Here, the FCC merely restates the legal standard for Exemption 7(C).           This is

insufficient to support summary judgment. See United Am. Fin., Inc. v. Potter, 667 F. Supp. 2d

49, 60 (D.D.C. 2009) (“Neither of the . . . declarations . . . establish that the investigators and

inspectors have a privacy interest . . . . [A]n agency must at least explain the ground for

concluding that there is some factual basis for concerns about harassment, intimidation, or

physical harm.” (internal quotation marks omitted))).

       On the other hand, COMPTEL has made no showing of any public interest in disclosure.

Thus, as with the Exemption 6 analysis, COMPTEL will fail on summary judgment if the FCC

can show any privacy interest at all.

       Finally, the FCC’s June 2012 Memorandum and Order required the release of names of

certain SBC/AT&T and FCC employees whose names were erroneously redacted under

Exemption 7(C). The FCC has not revised its Vaughn index or declaration to account for this



                                                34
disclosure. As a result, the Court cannot know in which documents the FCC invokes Exemption

7(C).

        In summary, the FCC must amend its Vaughn index to account for the deficiencies

identified above. While it is possible that the FCC can show that it appropriately redacted

information pursuant to Exemption 7(C), as well as Exemptions 4, 5, and 6, the FCC cannot rely

on bare and conclusory assertions to demonstrate this. Accordingly, the FCC should submit a

revised Vaughn index and declaration.

        D.     Declaratory Judgment Analysis

        COMPTEL seeks a declaratory judgment that the FCC has violated the FOIA and that its

“pattern and practice” of delays in disclosing material to COMPTEL is unlawful and

unreasonable. Pl.’s Mem P. & A. 1, 6. It also seeks a finding that the FCC’s failure to disclose

the volume of material withheld violates FOIA. Pl.’s Mem P. & A. 6.

        While FOIA does not specifically provide for declaratory relief, the Act “imposes no

limits on courts’ equitable powers in enforcing its terms.” Payne Enters., Inc. v. United States,

837 F.2d 486, 494 (D.C. Cir. 1988) (citing Renegotiation Bd. v. Bannercraft Clothing Co., 415

U.S. 1, 19-20 (1974).    However, “a declaration that an agency’s initial refusal to disclose

requested information was unlawful, after the agency made that information available, would

constitute an advisory opinion in contravention of Article III of the Constitution.”       Payne

Enters., 837 F.2d at 491 (citing Better Gov’t Ass’n v. Dep’t of State, 780 F.2d 86, 91 (D.C. Cir.

1986)). A party whose FOIA request has been satisfied, however, may seek declaratory relief if

an “agency policy or practice will impair the party’s lawful access to information in the future.”

Id. (citing Better Gov’t Ass’n, 780 F.2d at 90–92). The D.C. Circuit in Payne found that the

district court had abused its discretion in refusing to grant declaratory relief. In that case,



                                               35
officers at Air Force Logistics Command (AFLC) bases had refused to fulfill a FOIA request

even after the Secretary of the Air Force admonished AFLC officials for their failure to act.

Payne Enters., 837 F.2d at 494.

       Here, the Court denies without prejudice the parties’ motions for summary and the parties

may refile their motions to address the issues identified in this opinion. As a result, it is possible

that COMPTEL’s FOIA request may be satisfied through summary judgment. It would be

inappropriate for the Court to issue declaratory relief that the FCC has violated the FOIA when

the Court lacks sufficient information to make this determination.

       Furthermore, the Court is doubtful that it could find that the FCC’s failure to disclose the

volume of material withheld is a violation of the FOIA. COMPTEL’s request for such a finding

is based on the fact that the FCC, in a single email in 2005, suggested that there might be 3200

pages of “potentially responsive” documents. However, as the Court understands the parties’

motions for summary judgment, they are based on COMPTEL’s 2007 FOIA request. According

to COMPTEL itself, that request sought the information identified as responsive in the FCC’s

declarations with this Court (approximately 500–550 pages of material). Thus, by COMPTEL’s

reasoning, there is no reason for the FCC to account for 2600 pages of “missing” material,

because COMPTEL has sought only about 500–550 pages. Even if more material would be

responsive to the 2007 request, the Court cannot base a finding that the FCC has wrongfully

withheld 2600 pages of material on a single 2005 email. The FCC’s three sworn declarations

since that time have never cited more than approximately 550 pages of responsive material.

IV.    CONCLUSION

       For the foregoing reasons, the Court denies without prejudice the parties’ motions for

summary judgment. The Court finds that the FCC has not demonstrated that it conducted an



                                                 36
adequate search in response to COMPTEL’s 2007 FOIA request. Even if the search had been

shown to be adequate, the FCC has not met its burden to demonstrate, with respect to each

document withheld or redacted, that it properly invoked any applicable exemptions and

segregated information to which an exemption did not apply. As a result, the Court denies

without prejudice the parties’ cross-motions for summary judgment. The FCC shall submit a

revised Vaughn index and declaration no later than 30 days from today. As appropriate, the

parties will have twenty days from the date of submission of the Vaughn index and declaration to

submit new motions for summary judgment.



       Signed by Royce C. Lamberth, Chief Judge, on December 19, 2012.




                                              37